United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    September 24, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-40361
                             Summary Calendar



                              MICHAEL JONES,

                                                    Petitioner-Appellant,

                                    versus

                          SUZANNE R. HASTINGS,

                                                     Respondent-Appellee.



            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 5:03-CV-19


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Michael Jones, federal prisoner # 22172-044, appeals the

district court’s denial of relief on his 28 U.S.C. § 2241 petition

challenging his low-level security classification in the Federal

Correctional Institute in Texarkana (FCI-Texarkana).            He contends

that FCI-Texarkana officials incorrectly classified him at a low

security   level   rather    than   a   minimum   security   level,     which

precluded him from placement in a camp setting.                 He has not

established that prison officials abused their discretion in the


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
classification decision.    Whitley v. Hunt, 158 F.3d 882, 889 (5th

Cir. 1998).

          Jones also asserts that the district court should have

ordered officials at FCI-Texarkana to produce copies of an order

transferring him from an Illinois facility to an Arkansas facility

before he arrived at FCI-Texarkana.    He contends that this order

included false and fraudulent information that would show that the

transfer from the Illinois facility and the classification decision

at the Texas facility were conducted in retaliation for Jones’s

filing of administrative grievances.     Jones has not established

that the district court abused its discretion in denying his

discovery request.   Moore v. Willis Indep. School Dist., 233 F.3d

871, 876 (5th Cir. 2000); see also Johnson v. Rodriguez, 110 F.3d

299, 310 (5th Cir. 1997).    The judgment of the district court is

thus AFFIRMED.




                                  2